506 So. 2d 504 (1987)
STATE of Louisiana
v.
Guy A. LOMBARD.
No. 87-K-0296.
Supreme Court of Louisiana.
May 8, 1987.
Denied.
DIXON, C.J., and DENNIS, J., would grant the writ. The sentence apparently is constitutionally disproportionate and excessive in relation to the particular offender and the actual offense committed when compared with other manslaughter offenders and offenses. Because of this and the possible influence of passion and prejudice, the sentence should be vacated and the case remanded to the trial court, which should be directed to take evidence of penalties imposed in similar cases considering both the crime and the defendant, and to resentence the defendant with a statement for the record of the evidence and considerations taken into account.